IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MARYANNE GALLAGHER                        : No. 53 MAL 2019
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
M. GALLAGHER & F. MANCUSO                 :
PARTNERSHIP, ROBIN MANCUSO                :
DELUNA, JAMIE MANCUSO, FRANK              :
MANCUSO AND CROSS KEYS                    :
MANAGEMENT, INC.                          :
                                          :
                                          :
PETITION OF: ROBIN MANCUSO                :
DELUNA, JAMIE MANCUSO AND                 :
FRANK MANCUSO                             :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.